Citation Nr: 0936624	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-33 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine. 

2.  Entitlement to service connection for a right kidney 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By a rating action in December 2006, 
the RO denied the Veteran's claim of entitlement to service 
connection for a right kidney disorder.  He perfected a 
timely appeal to that decision.  Subsequently, in a July 2008 
rating action, the RO denied the Veteran's attempt to reopen 
a previously denied claim of entitlement to service 
connection for degenerative arthritis of the lumbar spine.  
The Veteran perfected a timely appeal to that decision.  

In May 2009, the Veteran appeared and offered testimony at a 
hearing before the undersigned Acting Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
degenerative arthritis of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, his exposure to herbicides during 
service is presumed.  

2.  A right kidney disorder, possible carcinoma, was not 
manifest during service or within one year of separation.  

3.  A right kidney disorder, possible carcinoma, which was 
first shown many years after service, was not caused by 
Veteran's exposure to Agent Orange, and is not otherwise 
related to service.  


CONCLUSION OF LAW

A right kidney disorder, possible carcinoma, was not incurred 
in or aggravated by active service nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2006 from the RO to the Veteran 
which was issued prior to the RO decision in December 2006.  
That letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  The Board finds that the content of 
that letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  In addition, the August 
2007 SOC and the February 2009 SSOC provided the Veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the Veteran has been 
prejudiced thereby).  In addition, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
violation of essential fairness to the Veteran in proceeding 
with the present decision, since the Veteran was informed of 
the provisions of Dingess in November 2006.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  Moreover, a review of the 
Veteran's service records contains no evidence of a kidney 
disorder, and there is no indication that his current right 
kidney disorder is related to service.  In addition, the 
Veteran has provided no information regarding the etiology of 
this disorder.  Therefore, it is not necessary for VA to 
schedule the Veteran for a VA examination on this issue.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
a right kidney disorder, given that the Veteran has offered 
testimony at a hearing before the Board, given that he has 
been provided all the criteria necessary for establishing 
service connection, and considering that the Veteran is 
represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  


II.  Factual background.

The Veteran's served on active duty from February 1969 to 
September 1970; he served in Vietnam from July 29, 1969 to 
September 9, 1970.  The Veteran's service treatment records 
(STRs) are negative for any kidney disease.  In April 1969, 
the Veteran was seen for urethral discharge; no diagnosis was 
reported.  In June 1970, he was diagnosed with urethritis; 
and, in July 1970, he was diagnosed with urinary tract 
infection.  On the occasion of a separation examination in 
September 1970, the Veteran denied any kidney stones or blood 
in his urine; clinical evaluation of the genitourinary system 
was normal.  

Post service treatment records, including VA as well as 
private treatment reports, dated from September 1982 through 
December 2005, are completely silent with respect to any 
complaints or findings of a right kidney disorder.  

The Veteran's claim of entitlement to service connection for 
a right kidney disorder (VA Form 21-4138) was received in 
October 2006.  Submitted in support of the Veteran's claim 
was a hospital report from Memorial Hospital, which shows 
that the Veteran was admitted to a hospital in July 2006, 
with a diagnosis of right renal mass.  The Veteran underwent 
a laparoscopic cryoablation of renal lesion.  The 
postoperative diagnosis was right renal mass.  

Received in December 2006 were VA progress notes dated from 
January 2006 to September 2006.  A VA outpatient clinic note, 
dated in January 2006 indicates that the Veteran had a benign 
neoplasm of the kidney, except pelvis.  When seen in May 
2006, the Veteran indicated that he was told by his private 
doctor that he has a right kidney tumor and he was going to 
have surgery.  The assessment was renal tumor.  A September 
2006 VA progress note indicates that a report from outside 
reflects a diagnosis of right renal mass, status post 
laparoscopic cryoablation renal mass.  

VA progress notes, dated from March 2007 through September 
2008 are completely silent with respect to any complaints or 
findings of regarding a right kidney disorder, to include 
renal mass.  

At his personal hearing in May 2009, the Veteran testified 
that he served on active duty in a combat zone in the 
Republic of Vietnam; he indicated that it has been conceded 
that he was exposed to Agent Orange due to his service in 
Vietnam.  The Veteran indicated that he was diagnosed with 
benign neoplasm, which is a lesion on the right kidney.  The 
Veteran indicated that the condition causes abdominal pain 
and occasional swelling.  The Veteran maintained that he was 
unable to tell how long he had the abdominal pain as a result 
of his kidney; he stated that he attributed the pain to his 
back problems.  


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show:  
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

Service connection for cancer may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§ 3.307(a).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975."  Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), diabetes mellitus, Type II, and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 3.307(a) 
(6) (ii).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005). Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  
Furthermore, there is no evidence of a kidney disorder during 
service or within one year of separation and it is not so 
contended.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board notes, however, that the Veteran had active duty in 
Vietnam.  Accordingly, he is presumed to have been exposed to 
herbicides (including Agent Orange) during that time.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

The Veteran essentially contends that he developed a right 
kidney disorder, possible carcinoma, as a result of herbicide 
exposure during service.  After review of the record, the 
Board concludes that service connection for this condition is 
not warranted.  


Presumptive service connection.

Service connection may be presumed for residuals of herbicide 
exposure by the showing of two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a) (6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, the 
service treatment records show that the Veteran served in 
Vietnam during the Vietnam Era.  However, kidney disorders, 
including possible carcinoma of the kidney, is not a 
condition subject to presumptive (herbicide or Agent Orange) 
service connection pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of VA entered into 
an agreement with the NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a casual relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years for a ten-year period.  

In one of its biennial reports, the NAS concluded that the 
credible evidence against an association between herbicide 
exposure and renal cancer outweighs the credible evidence for 
such an association, and the Secretary has determined that a 
positive association does not exist. 68 Fed. Reg. 27,634 (May 
20, 2003).  Furthermore, in addition to the studies 
specifically discussed in that report, the conclusions of the 
NAS also represent the culmination of a review of numerous 
extensive studies that have been conducted over many years 
into the effects of herbicide exposure.  See Notice, 59 Fed. 
Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-449, and 61 
Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 
(Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 
2002).  Subsequently, in 2005, the NAS issued Veterans and 
Agent Orange, Update 2004, which reiterated its previous 
finding that there is inadequate and insufficient evidence to 
determine an association between Agent Orange exposure and 
renal cancer.  This information is available on the NAS 
publications website on the Internet ("http://www.nap.edu/," 
see p. 293 of the study).  The same conclusion was reached by 
the NAS again in 2007 in Veterans and Agent Orange, Update 
2006, also available on the NAS publications website (supra., 
see p. 345 of the study).  

Direct service connection.

As to another method for establishing service connection, 38 
C.F.R. § 3.303(d) provides that service connection may be 
granted for disease shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  Thus, if a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must still be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, the fact that the Veteran may not 
meet the requirements of a presumptive regulation would not 
in and of itself preclude him from establishing service 
connection, because he may in the alternative establish 
service connection by way of proof of actual direct 
causation.  

In this case, the Board finds that there is no persuasive 
evidence showing that the Veteran's right kidney disorder, 
including possible carcinoma, developed during service or 
within a year of separation or as a result of his herbicide 
exposure or any incident of service.  38 C.F.R. § 3.303(d); 
see Combee, supra.  

Significantly, as noted above, the Veteran's service 
treatment records are negative for complaints, findings or 
diagnoses of any right kidney disorder, including possible 
carcinoma.  Post-service treatment records reflect that the 
Veteran was diagnosed with benign neoplasm of the kidney in 
January 2006, and was subsequently diagnosed with a right 
renal mass in July 2006.  Moreover, the post-service 
treatment records do not include any competent evidence 
suggesting a medical relationship between the Veteran's 
kidney disorder and service.  38 C.F.R. § 3.303(d).  The 
Board has considered the various statements made by the 
Veteran linking his kidney disorder to service.  To the 
extent that the Veteran asserts that his kidney disorder is 
attributable to an incident in service, the Board concludes 
that his assertion is unsupported by reliable evidence and is 
not competent.  There is a remarkable lack of corroborative 
evidence within years of separation from service.  The Board 
notes that the Veteran separated from service in 1970 but was 
not diagnosed with renal neoplasm until 2006, which is about 
36 years after separation.  The gap of 36 years between the 
time the Veteran was separated from service in 1970 and the 
first time he reported having symptoms in January 2006 
militates against a finding that the Veteran's current 
diagnosis is related to a chronic disorder that was initially 
manifested in or shortly after service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 230 F.3d 1330 (Fed. Cir. 2000).  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board finds it probative that, at no time since the 
Veteran sought treatment for his symptoms or been diagnosed 
with renal neoplasm, has a medical professional attributed 
his disability to his military service or provided a medical 
opinion substantiated by sound scientific and medical 
evidence which suggests that the  Veteran's kidney disorder, 
possible carcinoma, is associated with herbicide exposure.  

The only evidence that relates the Veteran's right kidney 
disorder to his military service, especially exposure to 
Agent Orange, is the Veteran's own statements.  It is true 
that the Veteran's lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan, 451 F.3d at 1336.  However, renal carcinoma, 
requires specialized training for a determination as to its 
diagnosis and causation, and is therefore not susceptible of 
lay opinion as to those questions.  The Board finds that 
there is no competent and probative evidence indicating that 
the Veteran's kidney disorder is causally related to his 
military service, including exposure to Agent Orange, or that 
it was manifested within one year after his release from 
active service.  

As noted above, lay evidence is one type of evidence that 
must be considered, if submitted, when a Veteran's claim 
seeks disability benefits.  In fact, 38 C.F.R. § 3.307(b) 
clearly states that the factual basis for proving the 
existence of a chronic disease may be established by "medical 
evidence, competent lay evidence or both."  Thus, nothing in 
the regulatory or statutory provisions described above 
require both medical and competent lay evidence; rather, they 
make clear that competent lay evidence can be sufficient in 
and of itself.  This is not to say that the Board may not 
discount lay evidence when such discounting is appropriate.  
Rather, the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc. Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  Buchanan, 451 F.3d at 1336.  

In this case, the Board is presented with negative service 
records, a normal separation examination, and a report of a 
post service onset.  The Board is left with the unmistakable 
conclusion that there is no nexus to service, including 
exposure to Agent Orange.  

Based upon the foregoing and the lack of competent evidence 
of a nexus between any current right kidney disorder, 
including possible carcinoma, to service or to any exposure 
to Agent Orange, the Board concludes that  Veteran is not 
entitled to service connection for a right kidney disorder.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a right kidney disorder must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert, 1 
Vet. App. at 49.  


ORDER

Service connection for a right kidney disorder is denied.  


REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  The United States Court 
of Appeals for Veterans Claims (Court) has clarified that the 
VA's duty to assist the Veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Of record is a September 2005 Social Security Administration 
(SSA) administrative law judge decision which reflects that 
the Veteran was granted SSA disability benefits.  The 
decision indicates that the Veteran was most limited due to 
chronic low back pain resulting from lumbar disc disease.  
Reference was made to medical records Dr. Todd Bonvallet, Dr. 
Tomas F. Mullady, and the Beacon Health Alliance, and other 
disability examiners in the disposition of the Social 
Security claim.  However, the actual clinical evidence on 
which the award is based is not on file.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must obtain Social Security Administration decisions and 
records which may have bearing on the Veteran's claim.  
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).  Therefore, the Veteran's Social Security records 
should be requested and associated with the claims folder.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and request 
all pertinent documentation pertaining to 
any claim for disability benefits by the 
Veteran including any medical records 
that Social Security has regarding the 
Veteran.  These records should be 
associated with the claims file.  If no 
records are available, it must be so 
stated, in writing, for the record.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  They should be given an 
opportunity to respond to the SSOC.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the Veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


